department of the treasury internal_revenue_service washington d c date cc pa apjp nrose cor-101971-01 o f f ic e o f c h ief c o u n sel number info release date uil dear mr this is in response to your letter of date addressed to the honorable charles o rossotti commissioner internal_revenue_service in which you urged the internal_revenue_service to suspend the mandatory use of a new version of form_w-9 your letter was followed by a letter dated date addressed to stuart l brown chief_counsel internal_revenue_service which was signed by senior vice president for compliance both of these letters stated that the new form released only a few weeks before its effective date resulted in a burden to credit unions and other payors who use substitute forms w-9 you asked that the irs postpone the effective date of the new form_w-9 from date to date in order to provide for a transition_period in which credit unions and other payors could use up their existing stock of substitute forms w-9 and print new ones in accordance with the new requirements in response to your concerns and similar comments from other affected taxpayers the internal_revenue_service has postponed the required use of the new form_w-9 until date announcement announcing this postponement will be published in the internal_revenue_bulletin i r b on date the announcement can also be found on the irs web site www irs gov the revised form_w-9 which includes a required certification that the taxpayer is a u_s_person must be used for all new solicitations after date use of the new form is optional before that date the requirement that foreign persons furnish their taxpayer identification numbers to payors on the appropriate form_w-8 rather than form_w-9 is still effective after date cor-101971-01 we appreciate your comments and hope this matter has been resolved to your satisfaction if you need further assistance please call nancy rose id at sincerely pamela w fuller acting branch chief branch administrative provisions and judicial practice
